Case 2:20-cr-000 3-ald Aobdifent 1 Filed 01/15/20 Page 1 of 4

 

i

IN THE UNITED STATES DISTRICT COURT JAN 1§ 2020
FOR THE|WESTERN DISTRICT OF PENNSYLVANIA 7

. : CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

UNITED STATES OF AMERICA ) ay 0
) Criminal No. A) ~
v. ) ID
) (18 U.S.C. § 371)
MAKHAN SINGH )
INFORMATION
‘ COUNT ONE

The United States Attorney charges:
| INTRODUCTION
At all times relevant to this Information:
1. The défendant, MAKHAN SINGH, was a native and citizen of India.
2. RS, an individual known to the United States Attorney, was a native and citizen of
India, and is the brother of MAKHAN SINGH. | :

3. DH, an individual known to the United States Attorney, was a citizen of the United

States.

 

THE CONSPIRACY AND ITS OBJECTS
4, From in and wd 2011 through in and around October 2018, in the Western

District of Pennsylvania and _ the defendant, MAKHAN SINGH, RS and DH knowingly
and willfully did conspire, combine, confederate and agree together and with each other, to commit
an offense against the United States, that is: marriage fraud (facilitating and knowingly entering

into a marriage for the purpose of evading any provision of the immigration laws), in violation of

Title 8, United States Code, Section 1325(c).

 

‘

MANNER AND MEANS OF THE CONSPIRACY

5. It was part of the conspiracy that the defendant, MAKHAN SINGH, introduced RS

 
Case 2:20-cr-00013-AJS Document1 Filed 01/15/20 Page 2 of 4

to DH and requested DH to enter into a marriage with RS, so that RS could obtain lawful

permanent residency in the United States.

6.
marriage for the purpose of

7.

submitted documents containi

Immigration Services (CIS) ar
living together and had a legiti
8. It was further
agreed to pay, and did pay, me
false statements to CIS.
9. In furtherance
defendant, MAKHAN SINGH
overt acts, among others, in th
(a)

to marry RS, in order to evade
(b) On or abou

to evade the immigration laws
(c) On or abou

130] that was submitted to Cl

then well knew, she had ente

It was further a part

 

It was further a part of the conspiracy that RS and DH would, and did, enter into a

vading the immigration laws of the United States.

of the conspiracy that RS and DH made false statements and
in false representations to the United States Citizenship and
1d committed other fraudulent acts to indicate falsely that they were
imate marriage.

a part of the conspiracy that the defendant, MAKHAN SINGH,

oney to DH for entering into a marriage with RS, and for providing

OVERT ACTS
of the conspiracy, and to effect the object of the conspiracy, the
[, RS, and DH did commit and cause to be committed, the following

e Western District of Pennsylvania and elsewhere:

In and around 2011, the defendant, MAKHAN SINGH, offered money to DH,

the immigration laws of the United States;
t December 28, 2012, RS and DH entered into a marriage in order

of the United States;

t March 5, 2013, DH signed a Petition for Alien Relative [Form I-

S, in which she claimed to be married to RS, when, in fact, as she

red into a marriage with RS only for the purpose of evading the

 
Case 2:20-cr-00013-AJS Document1 Filed 01/15/20 Page 3 of 4

immigration laws of the United States;

(d) On or abou

t October 15, 2013, RS filed an Application to Register Permanent

Residence or Adjust Status [Form I-485] with CIS claiming to be married to DH, when, in fact, as

RS then well knew, he had entered into a marriage with DH for the purpose of evading the

immigration laws of the United States;

(e) RS and DH took, and caused to be taken, staged photographs of themselves as

a couple to falsely document their relationship and marriage for immigration purposes;

(f) RS and DH opened joint bank accounts, including at Huntington Bank, to

falsely document their relationship and marriage;

(g) On or about March 11, 2016, RS and DH jointly filed a Petition to Remove

Conditions on Residence [Form I-751] with CIS claiming that they were married, that RS lived at

the residential address of DH,
became a permanent resident,

he had entered into a marriag

and that RS had not lived at any other residential address since he
when in fact, RS did not live at the residential address of DH, and

e with DH for the purpose of evading the immigration laws of the

United States. RS signed the Petition to Remove Conditions on Residence and certified under

 

penalty of perjury that the information in the Petition, his responses to each question, and any

documents submitted with his

petition were provided by him and were complete, true, and correct,

well knowing that RS had provided false information;

(h) On or about December 14, 2017, RS and DH appeared for interviews and

testified under oath to a CIS officer. RS testified that he had not separated from DH, or lived at a

separate address from DH, during their five years of marriage, when in fact, as RS.then well knew,

he and DH had entered into a marriage for the purpose of evading the immigration laws of the |

 
Case 2:20-cr-00013-AJS Document1 Filed 01/15/20 Page 4 of 4

United States, and RS and DH had lived at separate addresses during their five years of marriage.

DH testified that she was never paid to complete an immigration application, or to marry her

husband, in order to get him a green card, when in fact, as DH then well knew, RS and DH had

entered into a marriage for the purpose of evading the immigration laws of the United States, and

DH had received payments for marrying RS in order to evade the immigration laws of the United

States;

(i) | For a number of years, including from in and around September 2015 through

in and around March 2018,

DH received payments, typically by check, from the defendant,

MAKHAN SINGH, for marrying RS in order to evade the immigration laws of the United States.

In addition to the foregoing payments, DH received other payments from the defendant,

MAKHAN SINGH, for marry
and
(j) DH receiv

insurance for a vehicle joint

ing RS, in order to evade the immigration laws of the United States;

ed payments from the defendant, MAKHAN SINGH, for car

ly registered to DH and RS, in order to falsely document their

relationship and marriage for immigration purposes.

In violation of Title 18, United States Code, Section 371.

SWAOK
SCOTT W. BRADY \“
United States Attorney

PA ID No. 88352

 
